MANDATE

THE STATE OF TEXAS

TO THE 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 30, 2015, the cause upon appeal to
revise or reverse your judgment between

ASA Group, Ltd., Appellant

V.

The United Independent School District and The Laredo Community College, Appellee

No. 04-15-00496-CV and Tr. Ct. No. 2014-TXA-000750-D2

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED.

    We ORDER all costs of this appeal assessed against appellant ASA
Group, Ltd.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on December 7, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00496-CV

                                            ASA Group, Ltd.

                                                   v.

             The United Independent School District and The Laredo Community College

     (NO. 2014-TXA-000750-D2 IN 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES        PAID              BY
MOTION FEE                         $10.00   E-PAID            STEPHEN DITTLINGTER
FILING                            $195.00   DISM - NOT PAID


     Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $195.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 7, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853